Title: From Thomas Jefferson to Tench Coxe, 13 October 1820
From: Jefferson, Thomas
To: Coxe, Tench


Dear Sir
Monticello
Oct. 13. 20.
Your favor of Aug. 4. was handed to me by mr Skinner whom I recieved with great pleasure, as well on account of his merit, as of your recommendation. I valued it the more as it has furnished me an occasion to renew recollections of our antient friendship, and to assure you that time has neither weaned nor weakened it with me. we were fellow laborers indeed in times not to be forgotten. a stiffened wrist, the effect of age on an antient dislocation, makes writing now a slow & painful operation and disables me for regular correspondence. but while embarrasing the expression, it does not diminish the feeling of former cordialites, and I pray you to accept the assurance of the faithful remembrance of mine with yourself.Th: Jefferson